


Exhibit 10.8

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of February 6, 2014, made by HD SUPPLY
HOLDINGS, LLC, a Florida limited liability company and HD SUPPLY FACILITIES
MAINTENANCE, LTD., a Florida limited partnership (each, an “Additional
Pledgor”), in favor of BANK OF AMERICA, N.A., as collateral agent and
administrative agent (in such capacity, the “Collateral Agent”) for the banks
and other financial institutions (the “Lenders”) from time to time parties to
the Term Loan Credit Agreement referred to below and the other Secured Parties
(as defined below).  All capitalized terms not defined herein shall have the
meaning ascribed to them in the Guarantee and Collateral Agreement referred to
below, or if not defined therein, in the Term Loan Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as administrative agent and collateral agent, the Lenders and
certain other persons are parties to a Credit Agreement, dated as of April 12,
2012 (as amended, supplemented, waived or otherwise modified from time to time,
the “Term Loan Credit Agreement”);

 

WHEREAS, in connection with the Term Loan Credit Agreement, the Borrower and
certain of its Subsidiaries are, or are to become, parties to the Guarantee and
Collateral Agreement, dated as of April 12, 2012 (as amended, supplemented,
waived or otherwise modified from time to time, the “Term Loan Guarantee and
Collateral Agreement”), in favor of the Collateral Agent, for the benefit of the
Secured Parties (as defined in the Term Loan Guarantee and Collateral
Agreement);

 

WHEREAS, the Term Loan Credit Agreement requires each Additional Pledgor to
become a Pledgor under the Term Loan Guarantee and Collateral Agreement with
respect to Capital Stock of certain new Subsidiaries of the Borrower; and

 

WHEREAS, each Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Term Loan
Guarantee and Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Term Loan Guarantee and Collateral Agreement.  By executing and
delivering this Supplemental Agreement, each Additional Pledgor, as provided in
subsection 9.15 of the Term Loan Guarantee and Collateral Agreement, hereby
becomes a Pledgor under the Term Loan Guarantee and Collateral Agreement with
respect to the shares of Capital Stock of the Subsidiary of the Borrower listed
in Annex 1-A hereto, as a Grantor thereunder.  The information set forth in
Annex 1-A hereto is hereby added to the information set forth in Schedule 2 to
the Term Loan Guarantee and Collateral Agreement, and such Schedule 2 is hereby
amended and modified to include such information.

 

2.             GOVERNING LAW.  THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

 

HD SUPPLY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Ricardo Nunez

 

 

Name: Ricardo Nunez

 

 

Title:   Vice President and Secretary

 

 

 

 

 

HD SUPPLY FACILITIES MAINTENANCE, LTD.

 

By:

HD Supply GP & Management, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Ricardo Nunez

 

 

Name: Ricardo Nunez

 

 

Title:   Vice President and Secretary

 

[Signature Page to Supplemental Agreement (Term Loan)]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

 

of the date hereof by:

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

/s/ Darleen R Parmelee

 

 

Name: Darleen R Parmelee

 

 

Title:   Vice President

 

 

[Signature Page to Supplemental Agreement (Term Loan)]

 

--------------------------------------------------------------------------------


 

Annex 1-A to
Supplemental Agreement

 

Supplement to
Term Loan Guarantee and Collateral Agreement
Schedule 2

 

Pledged Stock

 

Pledgor

 

Issuer

 

Class of Stock or
Interests

 

Par Value

 

Certificate
No(s).

 

Number of
Shares or
Interests
Pledged

 

% of All
Issued Capital
or Other
Equity Interests of
Issuer Pledged

 

HD Supply Holdings, LLC

 

Creative Touch Interiors, Inc.

 

Common (voting shares)

 

No par

 

23

 

1000

 

100

%

HD Supply Facilities Maintenance, Ltd.

 

HD Supply FM Services, LLC

 

Units of membership interests

 

No par

 

N/A

 

100

 

100

%

 

1-A-1

--------------------------------------------------------------------------------
